DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Applicant’s arguments filed on February 14, 2022 have been received and entered. The Hajjar’s declarations filed on 12/21/2020 were considered and found sufficient to overcome the references of Pathak (Circulation, 2003, 108, 17, 2003) and Rosenzweig et al (20050095227). It should be noted that Rosenzweig et al was applied as an alternative to Allen reference for rejecting claims 1, 7-8, 15 in office action mailed on 2/19/2021. Claims 1-30 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 1-7 (group I) in the reply filed on June 18, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant further elect myosin heavy chain promoter and AAV6 as species for tissue specific promoter and AAV. Upon further consideration, claims 8-14 were rejoined with elected invention of group I. It was noted that once elected claims are found allowable, claims 15-30 (group II) depending from or otherwise requiring all the limitations of the allowable claims will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant was advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Upon further consideration, election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. 
s 15-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2020.
Claims 1-14 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35) as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Hammond et al (USPGPUB 20020103147, dated 08/01/2002),  Svensson et al (Circulation 1999, 99, 201-205) , Allen (US patent publication no 2002/0159978, dated10/31/2002 effective filing date 1/23/2002). Upon further consideration, the rejection is withdrawn in lieu of newly cited art of Li et al. 

Maintained & New-Claim Rejections - 35 USC § 103-in modified form
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35) as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Hammond et al (USPGPUB 20020103147, dated 08/01/2002)/Kaplitt et al (USP 6162796, 12/19.2000) and Svensson et al (Circulation 1999, 99, 201-205, art of record).
Claims are directed to an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein 5 threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter capable of directing expression in the heart. 
With respect to claims 1-2, 4-6, 8-9, 11-12, 13 Carr et al teach an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV  active I-1 protein (I-1T35D) in cardiac cells. It is noted that Carr teaches that the nucleic acid encoding a constitutively active is truncated form of I-1 that contains the first 65 amino acids as reported in Endo/NCBI who teaches I-1 has 100% homology with amino acid 1-65 of I-1. It is further disclosed that I-1T35D replaces threonine-35 to aspartic acid-35 as required by the claims (see page 4125, col. 1, para. 7-8). It is noted that Carr teaches failing human cardiomyocytes infected with I-1T35D constructs exhibited similar contractile functions under basal conditions (see page 4131, col. 2, para. 2).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 Regarding claims 2-3, 9-10, Carr et al further teaches cardiac tissue-specific overexpression of cDNA fragment containing the coding sequence that is inserted downstream of the mouse myosin heavy chain (MHC) promoter (see page 4125, col. 1, para. 3). 
Carr et al differ from claimed invention by not disclosing (i) gene of interest incorporated in AAV vector and (ii) composition comprising viral vector in an acceptable carrier.  
Svensson et al provide motivation to use rAAV by suggesting the rAAV could be delivered by coronary artery perfusion to stably transduce cardiomyocytes throughout the myocardium without displaying any detectable myocardial inflammation or myocyte necrosis (see Figure 2A, page 204, col. 1). Svensson et al differ from claimed invention by not disclosing composition comprising viral vector in an acceptable carrier.  
Hammond cure the deficiency by disclosing use of adenoviral or AAV vector for gene delivery to the heart in enhancing cardiac function (see claim 31 of ‘147, para. 33, 43, 117).  
With respect to claims 2-6, 9-13, Hammond et al teach the vector comprises a gene encoding protein operably linked to a heterologous constitutive promoter or a heterologous inducible promoter. In a preferred heterologous constitutive promoter is a CMV promoter which also includes an enhancer. Hammond et al further discloses that the promoter is a tissue-specific promoter, preferably a cardiac-specific promoter, a ventricular myocyte-specific promoter. 
At the time of filing of this application, it would have been obvious to one of ordinary skill in the art to modify the composition disclosed by Carr by incorporating the coding sequence of constitutively active I-1 protein (I-1T35D) in AAV by substituting adenoviral vector with rAAV and formulate in pharmaceutical acceptable carrier as suggested by Hammond/ Kalpitt or Svensson, to study the effect of I-1 on heart cells, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in art would be motivated to deliver gene encoding constitutively active inhibitor (I-1) using AAV vector particularly since prior art reported (i) more stable transduction of cardiomyocytes throughout the myocardium without displaying any detectable toxicity with AAV as compared to adenoviral vector (supra) and (ii) adenovirus vectors are reported to produce intense intramyocardial inflammation and myocyte necrosis, thereby resulting in transient recombinant gene expression in immunocompetent hosts in vivo, whereas rAAV vectors results in stable expression of foreign transgenes in immunocompetent hosts even after expression of a foreign transgene protein likely reflects the rAAV vectors, unlike their adenovirus counterparts, do not express any viral gene products and are therefore significantly less immunogenic (see page 204, col. 2, para. 2). One of skill in the art would have had a reasonable expectation of success in KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35) as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Svensson et al (Circulation 1999, 99, 201-205) and Li et al (Gene therapy, (2003 Oct) Vol. 10, No. 21, pp. 1807-13)
With respect to claims 1-2, 4-6, 8-9, 11-12, 13 Carr et al teach an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV promoter capable of directing expression of a constitutively active I-1 protein (I-1T35D) in cardiac cells. It is noted that Carr teaches that the nucleic acid encoding a constitutively active is truncated form of I-1 that contains the first 65 amino acids as reported in Endo/NCBI who teaches I-1 has 100% homology with amino acid 1-65 of I-1. It is further disclosed that I-1T35D replaces threonine-35 to aspartic acid-35 as required by the claims (see page 4125, col. 1, para. 7-8). It is noted that Carr teaches failing human cardiomyocytes infected with I-1T35D constructs exhibited similar contractile functions under basal conditions (see page 4131, col. 2, para. 2).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 2-3, 9-10, Carr et al further teaches cardiac tissue-specific overexpression of cDNA fragment containing the coding sequence that is inserted downstream of the mouse myosin heavy chain (MHC) promoter (see page 4125, col. 1, para. 3). 
Carr et al differ from claimed invention by not disclosing (i) gene of interest incorporated in AAV1-9 vector and (ii) composition comprising viral vector in an acceptable carrier.  
 Svensson et al provide explicit motivation to use rAAV by suggesting the rAAV could be delivered by coronary artery perfusion to stably transduce cardiomyocytes throughout the myocardium without displaying any detectable myocardial inflammation or myocyte necrosis (see Figure 2A, page 204, col. 1). Svensson et al differ from claimed invention by not disclosing composition comprising AAV2 in an acceptable carrier.  
Li et al teach cure the deficiency by teaching delivering an AAV2 vector carrying a gene driven by CMV promoter into the heart resulting in effective gene transfer in up to 90% of the cardiomyocytes (abstract). Li et al teach a composition comprising an AAV2-CMV-gene of interest vector in a sterile medium intended for effective expression of gene of interest (d-sarcoglycan) in a subject’s hearts to effectively restore the missing SG complex. Therefore, the composition is interpreted as pharmaceutical composition and sterile media and/or PBS is interpreted as acceptable excipient (see page 1809, col. 2, para. 2 and col. 2, para. 1 and page 1812, col. 1, para. 1 and 2)., It is further disclosed that transgene expression persisted for 4 months (the duration of the study) without immune rejection suggesting AAV-2 being a promising vector system for gene therapy. 
It would have been obvious to one of ordinary skill in the art to modify the composition of Carr and Hammond by substituting rAAV with functionally equivalent other serotype of AAV including AAV2 as disclosed in Li, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use rAAV2 comprising gene encoding constitutively active inhibitor (I-1) since prior art reported (i) more stable transduction of cardiomyocytes throughout the myocardium without displaying any detectable toxicity with AAV as compared to adenoviral vector (supra) (see page 204, col. 2, para. 2) and (ii) AAV2 delivery resulted in therapeutic efficacy of transgene in vivo for sustained period of time without inducing any immune response (see Li).  One of skill in the art would have had a reasonable expectation of success in combining the teachings of Carr with Li because prior art reported successful delivery of AAV2 containing KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim 1, and the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing use of AAV instead of adenovirus as a delivery vector was substantially more than routine because there is a substantial difference between adenoviruses and AAV particularly with respect to packaging capacity, level of expression and onset of expression. Applicant argue that substitution of one delivery vector for another required, and even today, still requires, careful consideration of various factors, which include among other things, the stage of the research and the systems. Applicant argues that Although Carr et al., taught use of an adenovirus vector with I-1135p transgene, the experiments disclosed were limited to in vitro analysis of heart muscle cells obtained from a failing human heart in a cell culture system. In that system, the adenovirus vector worked well and generated the information that had been sought. There was no need to modify the vector system (e.g., use an AAV vector) in an in vitro system, and as such the skilled artisan had no motivation to do so. Applicant continue to argue that it would not have made sense from a scientific standpoint to use a different delivery vector in the first in vivo studies using the I-113sp therapeutic (e.g., those disclosed in the instant application), especially since the adenovirus delivery vector had posed no issues in the earlier in vitro experiments. Hammond merely suggests the use of AAV as an alternative vector. Svensson et al., relied upon by the Examiner as providing motivation to substitute AAV for adenovirus, fails to compensate for the deficiencies of Carr and Hammond, in that Svensson merely indicates certain general advantages that may result from the use of AAV in place of adenovirus, but does not compare the specific delivery of adenovirus I-1 with AAV I-1. Applicants’ arguments have been fully considered, but are not found persuasive.
AAV of any serotype comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to any promoter capable of directing expression in the heart. Applicant’s argument of limited packaging capacity of AAV is not persuasive because claimed transgene is well within the packaging capacity of AAV. Applicant in part agree that Carr teaches an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV promoter capable of directing expression of a constitutively active I-1 protein (I-1T35D) in cardiac cells. As previously indicated, Svensson et al. provide explicit motivation of substituting adenoviral vector with AAV by suggesting adenovirus mediated gene transfer has been limited by immune responses to viral and foreign transgene proteins, which cause significant myocardial inflammation, eliminate virus-transduced cells within 30 days of infection, and thereby result in transient recombinant gene expression in immunocompetent hosts (see page 201, col,. 2, para. 1). Carr explicitly stated “expression of a constitutively active inhibitor was associated with rescue of beta-adrenergic responsiveness in failing human myocytes. Thus, PP1 is an important regulator of cardiac function, and inhibition of its activity may represent a novel therapeutic target in heart failure” (abstract). Thus, given that Svensson et al emphasized that recombinant adeno-associated virus (rAAV) vectors have been shown to program efficient and stable recombinant gene expression in skeletal muscle in both rodents and primates and unlike adenoviral vector, rAA V vectors do not encode viral proteins and have not been associated with immune responses to foreign transgene proteins (see page 201, col. 2, para. 2). It would have been obvious to one of ordinary skill in the art to use rAAV instead of adenoviral vector as rAAV displays significant advantages for myocardial gene transfer compared with either plasmid DNA or adenovirus vectors (See page 204, col. 2, para. 2). Further, newly cited prior art of Kaplitt et al. teach, “AAV naturally infects heart muscle...AAV vectors can yield long-term expression not observed with other systems” (parag.0025) and reduced to practice of using AAV for gene transfer resulting in expression to a wide area of heart muscle(parag.0027) that is also supported by the teaching of newly cited art of Li et al. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Svensson et al. provide explicit motivation to use AAV instead of adenoviral vector. To the extent that Svensson/ Kaplitt /Li et al describe the use of AAV to stably transduce gene of interest in cardiomyocyte, the rejection is applicable to the instant case. If Carr or any other secondary reference had disclosed AAV I-1 as argued by applicant, it would have been an anticipation rejection and not an obviousness rejection. Applicants' selective reading of Carr or Hammond et al. ignores the teachings of the Svensson/ Kaplitt /Li. There is no requirement for Carr et al. to teach that which is clearly taught by Svensson/ Kaplitt /Li.  Applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). A person of skill in the art would be motivated to incorporate the coding sequence of constitutively active I-1 protein (I-1T35D) in AAV by substituting adenoviral vector with rAAV and formulate in pharmaceutical acceptable carrier as suggested by Hammond/ Svensson/ Kaplitt /Li  for treating cardiac condition, with a reasonable expectation of success. In view of foregoing, contrary to applicant’s argument that there is no reasonable expectation of success, the disclosure of Svensson/ Kaplitt and Li successfully reported gene transfer into cardiomyocytes after intramyocardial injection or coronary artery perfusion to stably transduce cardiomyocytes in vivo without significant myocardial inflammation and with an efficiency of at least 25% relative to adenovirus vectors (see figure 2 and page 203, col. 1, para. 1). 
On page 11 of the applicant’s argument, applicant assert I-1c overexpression results in both increased contractility and protection against morphological deteriorations (e.g., fibrosis and increase size of heart) of the heart associated with cardiac remodeling. These dual effects would not have been typical or expected of a typical inotrope (section 15, of declaration
filed on July 1, 2014) as required by allowed claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In the instant case, claims are drawn to a product or a composition comprising said product that is obvious over combination of prior art as discussed above. In the instant case, there any specific method of gene transfer methodology showing dual effect of increased contractility and protection against morphological deteriorations.
On pages 12 of the applicant’s argument, applicant assert that Allen fails to demonstrate successful cardiac gene therapy. Applicants’ arguments with respect to the withdrawn rejections are rendered moot. Further, to the extent applicant’s argument pertain to Allen reference, it is noted that claims are broad and none of the claims are limited to AAV6 encoding I-I. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., gene expression in heart muscle,and no therapeutic results in heart muscle or in the setting of heart failure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To the extent Allen teach using AAV6 encoding protein of interest (SERCA2a) to treat heart failure, it is applicable to the rejection. There is no requirement for Allen to teach what is explicitly taught by Carr and Svensson. Further, claims as such are broad and generically limit the AAV to vector including AAV-1 to AAV9 suggesting non-criticality of the type of AAV vector used. Applicant has not provided any evidence of unexpected superior result with rAAV as broadly claimed.  


Double Patenting
Claims 1-14 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of co-pending Application No. 16381781.
Claims in the instant application is directed to an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter capable of directing expression in the heart. 
Claims 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16 of U.S. Patent No. 9114148. Although the claims at issue are not identical, they are not patentably distinct from each other because product of instant application directed to AAV is encompassed by a method that uses the product in ‘148.  
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of double patenting between claims in the instant case and application ‘781 and ‘148. Thus, the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen (US patent publication no 2002/0159978, dated10/31/2002 effective filing date 1/23/2002) teaches methods to increase transduction efficiency of rAAV virions in mammalian muscle cells or tissue. Allen specifically discloses employing rAAV-1 and rAAV-6 serotype virions to deliver heterologous nucleic acid molecules of interest to muscle cells or tissue of a mammal (abstract). The invention teaches delivery of AAV-6 vector comprising a nucleic acid encoding transgene for the treatment of congestive heart failure (pp 4, paragraph 32). Allen et al an artery, or any other vascular conduit such as a venule, an arteriole, or capillary (pp 4, paragraph 34, and lines 3-6). Allen et al also describe role of different AAV serotypes such as AAV1 and AAV6 that have the ability to efficiently transduce cell and tissue types that AAV-2 transduces poorly and/or will not be inhibited by anti-AAV-2 antibodies. Likewise, Rosenzweig teaches AAV6 conferred the fastest gene expression, as well as the most specific and efficient expression in the heart, compared to other AAVs. (See Example 13 and FIG. 15, para. 156). Rosenzweig teaches an a adeno-associated virus subtype 6 ( AAV6) viral delivery system that includes a functional nucleic acid operably linked to a promoter for treating heart failure (see abstract, para. 87, 169). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632